Case 2:20-cv-02018-SHM-jay Document 33 Filed 10/30/20 Page 1 of 3   PageID 175



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
 CLAIBORNE JACKSON,                   )
                                      )
        Plaintiff,                    )
                                      )
 v.                                   )   No. 2:20-cv-02018-SHM-jay
                                      )
 TURNER HOLDINGS, LLC,                )
                                      )
        Defendant.                    )
                                      )
                                      )

      ORDER GRANTING JOINT MOTION FOR JUDICIAL APPROVAL OF FLSA
                              SETTLEMENT

       This is a Fair Labor Standards Act (“FLSA”) action. 29

U.S.C. § 216(b).       Before the Court is the Joint Motion for

Judicial Approval of FLSA Settlement (the “Settlement”) between

Plaintiff Claiborne Jackson and Defendant Turner Holdings, LLC.,

filed on October 27, 2020.      (D.E. No. 29.)    The Motion is GRANTED

and the Settlement is APPROVED.

       Plaintiff alleges that Defendant made Plaintiff work during

his 30-minute lunch hour without compensation.          (D.E. No. 16, ¶¶

12-22.) The Settlement is between Plaintiff and Defendant. (See

D.E. No. 29-1, 1.)       The Court is not considering or approving

any payments to other employees.            Before the Court is the

parties’ Settlement totaling $8,000: $2,500 for Plaintiff, $5000

for attorney’s fees, and $500 for costs.         (See id. at 2.)
Case 2:20-cv-02018-SHM-jay Document 33 Filed 10/30/20 Page 2 of 3   PageID 176



       The Court has subject matter jurisdiction over FLSA claims

under the general grant of federal question jurisdiction in 28

U.S.C. § 1331.

       The Court is permitted to approve a settlement for back

wages when the settlement occurs in the context of a lawsuit

initiated by the employee.         See Lynn’s Food Stores, Inc. v.

United States of America, 679 F.2d 1350, 1354 (11th Cir. 1982).

The Court must consider whether the settlement is “a fair and

reasonable resolution of a bona fide dispute.”               29. U.S.C. §

216(b).    This Circuit has stated the factors to be considered

when   scrutinizing    a   settlement:   “(1)   the   risk   of   fraud   or

collusion, (2) the complexity, expense and likely duration of

the litigation, (3) the amount of discovery engaged in by the

parties, (4) the likelihood of success on the merits, (5) the

opinions of class counsel and class representatives, (6) the

reaction of absent class members, and (7) the public interest.”

Does 1-2 v. Déjà vu Services, Inc., 925 F.3d 886, 894 (6th Cir.

2019) (citing Int'l Union, United Auto., Aerospace, & Agric.

Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631

(6th Cir. 2007)).

       Plaintiff alleges that he worked during his 30-minute lunch

period.   (See D.E. No. 16, ¶ 14.)       Plaintiff will receive $2,500

for back pay, liquidated damages, and being the lead plaintiff.

(D.E. No. 29, 2.)      The costs, risks, and delay of trial would

                                     2
Case 2:20-cv-02018-SHM-jay Document 33 Filed 10/30/20 Page 3 of 3       PageID 177



have    been    substantial    compared        to     Plaintiff’s     potential

recovery.      Plaintiff avoids the uncertainty and delay of trial

by settling.      There are no concerns about fraud and collusion.

The parties engaged in adversarial process after Plaintiff filed

his complaint.       (See D.E. No. 1.)          Plaintiff’s attorneys are

experienced in handling labor and employment disputes, including

FLSA matters.       (See D.E. No. 31, ¶ 3.)           Because the Settlement

involves Plaintiff alone, the Court need not consider factors

relating to similarly situated employees.               The Settlement is a

fair and reasonable resolution of a bona fide dispute.

       Attorney’s     fees    must       “be        reasonable      under    the

circumstances.”      Rawlings v. Prudential-Bache Properties, Inc.,

9 F.3d. 513, 516 (6th Cir. 1993).               Plaintiff’s counsel will

receive $5,000 in fees and $500 in costs.                (D.E. No. 29-1, 2.)

Plaintiff’s counsel worked approximately 40 hours and incurred

approximately $3,000 in costs.           (D. E. No. 31, ¶ 10.)              Under

these circumstances, the attorney’s fees are reasonable.

       The Motion is GRANTED and the Settlement is APPROVED.

       So ordered this 30th day of October, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                     3
